These two actions, referred to an Official Referee to hear and determine, were, by stipulation, tried together, resulting in a separate judgment in favor of the plaintiff in each action. Defendants in the action brought by Fannie Kolbert appeal from the judgment awarding $61,871.08 to said plaintiff against defendant Thomas Gatto on the latter's bond; dismissing defendants’ counterclaim for the cancellation of said bond and its accompanying mortgage; setting aside certain transfers of real property by defendant Thomas Gatto to his wife, *809defendant Anne Gratto, and granting other incidental relief. Defendants in the action brought by Henrietta L. Kraditor appeal from the judgment awarding $22,869.61 to said plaintiff against defendants Court Sash & Door Co. Inc., and Thomas Gratto; setting aside certain transfers of real property by defendant Thomas Gratto to his wife, defendant Anne Gratto, and granting other incidental relief. Judgment in each case unanimously affirmed, with costs. Ho opinion. Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ. [See post, p. 890.]